Citation Nr: 0025243	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  91-36 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Evaluation of service-connected right knee tendonitis 
with chronic subluxating patella, currently evaluated as 10 
percent disabling.

2.  Evaluation of service-connected left knee tendonitis with 
chronic subluxating patella, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to June 
1990.  This appeal arises from an April 1991 rating decision 
of the Reno, Nevada, Regional Office  (RO) that, in pertinent 
part, awarded service connection for tendonitis with chronic 
subluxating patella of the right and left knees and that 
assigned a 10 percent evaluation for each knee.  The Board of 
Veterans' Appeals (Board) remanded the veteran's claims in 
November 1991 for additional evidentiary development and in 
August 1996 for procedural development.  On October 31, 1997, 
the Board remanded the left and right knee increased 
evaluation claims to the RO for additional evidentiary 
development and readjudication.  The Phoenix, Arizona, RO 
(which acquired jurisdiction over the veteran's claims 
folder) has completed the requested development and 
readjudication, and the claims are again before the Board for 
further disposition.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The veteran suffered a bilateral knee injury during basic 
training in 1987, and she complained of pain arising from her 
knee injury.

3.  The veteran was found to have chronic subluxating patella 
from increased Q angle and poor lateral femoral condyle bone 
stalk that had pre-existed her active service, but that had 
been aggravated therein.

4.  Subsequent to her active service, the veteran continued 
to complain of bilateral knee pain accompanied by 
restrictions on her daily activities, such as prolonged 
standing, sitting, shopping, walking, bending, crouching, and 
lifting.

5.  On a September 1998 Department of Veterans Affairs (VA) 
examination, the veteran was diagnosed as having excessive 
patellar compression syndrome on the right knee and bilateral 
patellar tilt, and the examiner stated that the veteran's 
diagnosis easily supported findings of pain that could 
significantly limit functional ability during flare-ups (as 
evidenced by difficulty when climbing stairs, on prolonged 
sitting, or when her work involved deep knee bends) and that 
the pain would be severely limiting in the way that the 
veteran described the pain.   


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for chronic 
subluxating patella with tendonitis of the right knee are met 
on the basis of the September 1998 VA examination.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5257-5261 (1999).

2.  The criteria for a 30 percent evaluation for chronic 
subluxating patella with tendonitis of the left knee are met 
on the basis of the September 1998 VA examination.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5257-5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Technically, the claims presently on appeal are not claims 
for increased ratings since they involve original claims for 
service connection.  See Fenderson v. Brown, 12 Vet. App. 
119, 125-26 (1999) ("the distinction between an original 
rating and a claim for an increased rating may be important . 
. . in terms of determining the evidence that can be used . . 
.").  Although each knee disability is a separate disability 
for rating purposes, since the evidence that has been 
obtained often relates to both knees, in order to simplify 
the analysis and to avoid repetition, the Board will examine 
the two evidence pertaining to each claim together. 

Under 38 U.S.C. § 5107(a) (West 1991), VA has a duty to 
assist only those claimants who have submitted well grounded 
(i.e., plausible) claims.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998).  The threshold question is whether a claimant 
has submitted evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  If a claimant meets this threshold requirement, 
VA's duty to assist in developing the facts pertinent to the 
claim under 38 U.S.C.A. § 5107 is triggered. 

A well-grounded claim requires competent evidence to the 
effect that the claim is "plausible" or "possible."  Epps, 
126 F.3d at 1468.  In determining whether a claim is well-
grounded, the supporting evidence is presumed to be true.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  A claim for an 
increased rating "is generally well grounded under 
38 U.S.C.A. § 5107(a) when a claimant indicates that a 
service-connected disability has increased in severity."  
Colayong v. West, 12 Vet. App. 524, 532 (1999). 

The Board finds that the veteran's knee disability claims are 
well grounded on the basis of her statements regarding the 
severity of her pain and inability to perform certain tasks 
and activities.  Accordingly, VA's duty to assist the 
appellant in the development of these claims has been 
triggered.  The veteran has not indicated that additional 
evidence is forthcoming or should be obtained with respect to 
any of the rating claims on appeal.  Moreover, VA has 
afforded the veteran several examinations and has developed 
the veteran's claims pursuant to specific instructions based 
on the Board's October 1997 remand, which was designed to 
ensure that the veteran's claims were fully developed and 
that VA provide the maximum possible assistance regarding 
these claims.  VA has now fulfilled the duty to assist the 
veteran in seeking to obtain relevant evidence of which it 
has notice.  The Board now turns to the evaluation of the 
veteran's claims for higher evaluations for her service-
connected left and right knee disabilities.

The veteran's knee disabilities are evaluated for VA rating 
purposes under VA's Schedule for Rating Disabilities, 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5257, 5258, 5259, 
5260, and 5261 (1999).  The right and the left knee 
disabilities are currently evaluated as 10 percent disabling 
each.  

Under DC 5257, a 10 percent rating is warranted for other 
impairment of the knee where recurrent subluxation or lateral 
instability is slight.  Under DC 5257, a 20 percent rating is 
warranted where recurrent subluxation or lateral instability 
is slight, and a 30 percent rating is warranted where 
recurrent subluxation or lateral instability is severe.

Under DC 5258, a 20 percent rating is warranted where 
cartilage, semilunar, is dislocated, with frequent episodes 
of "locking," pain, and effusion into the joint.  

Under DC 5259, the maximum rating is 10 percent.  Therefore, 
for the purposes of this appeal, DC 5259 could not serve as a 
basis for a higher evaluation for the right and left knee 
disabilities.

Under DC 5260, a 20 percent rating is warranted where leg 
flexion is limited to 30 degrees, and a 30 percent rating is 
warranted where leg flexion is limited to 15 degrees.

Under DC 5261, a 20 percent rating is warranted where leg 
extension is limited to 15 degrees, and a 30 percent rating 
is warranted where leg extension is limited to 20 degrees.

The Board now reviews the history of the veteran's knee 
disabilities, her subjective complaints, the treatment 
records, and the various medical and vocational evaluation 
reports.  The Board also bears in mind that the instant 
appeals are derived from the veteran's original claims for 
service connection and "staged ratings" may be applicable; 
in other words, the Board will consider whether different 
ratings may be warranted over the course of the years that 
the veteran's knee disability claims have been pending.  See 
Fenderson, 12 Vet. App. at 125-26.  

The veteran injured her knee in 1987 while on basic training 
when she fell down and hit her right knee on a rock.  A 
September 1987 treatment record reflects findings of positive 
ecchymosis around the right knee with some edema and positive 
crepitus on flexion and extension.  There was tenderness on 
palpation over the patellar and collateral ligaments, and 
there was pain on deep knee bends.  The McMurray's test was 
negative.  By November 1987, the assessment was knee strain, 
but there was full range of motion without restriction.  In 
December 1987, a physical profile diagnosed the veteran as 
having lateral collateral ligament strain, and in January 
1988, the diagnosis had changed to lateral subluxating 
patella of the right knee.

In May 1988, while her range of motion of the right knee was 
within normal limits, there were tenderness to palpation over 
the lateral right knee and mild puffiness in the 
lateral/distal patella.  A bone scan was performed in August 
1988, revealing post-traumatic and/or stress-induced change 
involving both knee joints bilaterally and the proximal 
aspect of the fibula on the right.  

In May 1989, a radiologic report of the right knee found no 
fracture, dislocation, abnormality, joint effusion, or 
significant arthritic change.  The impression was that her 
right knee was normal.  In June 1989, following complaints of 
knee pain and swelling at the end of each day, she was 
examined but found to have absolutely no swelling or 
patellofemoral crepitation, and the examiner deemed her 
capable of full duty and physician training.  The service 
orthopedic surgery service examined the veteran in June 1989 
and found no swelling of either knee, no patellofemoral 
crepitation, and no pain on patellofemoral ballottement.  The 
examination was negative, and the examining physician 
concluded that she had no positive physical findings and that 
she had a history of chondromalacia of the left and right 
knees.  

The veteran's complaints of bilateral patellofemoral pain 
continued.  She was examined while on active duty in November 
1989.  At that time, she had pain over both knees in the area 
of the patellofemoral joint, 1+ crepitance, and a positive 
apprehension and significant discomfort with pressure over 
the patella.  There was a Q-angle of approximately 30 degrees 
bilaterally.  The examining physician commented that the 
primary problem was subluxating patella from a markedly 
decreased Q-angle and poor lateral femoral condyle bone 
stalk, which had existed prior to service.  Treatment with 
patellofemoral braces and quadriceps and hamstring 
rehabilitation had resulted in only mild improvement.  On any 
attempted physical therapy type activities, such as the 
stationary bicycle, her knees would swell and turn black and 
blue.  The examining physician further concluded that the 
basic training injury had aggravated the pre-service bony 
abnormality in the legs.  

A December 1989 medical board report concluded that the 
veteran had subluxating patella from a markedly increased Q-
angle and poor lateral femoral condyle bone stalk that was 
congenital in nature but that had been permanently aggravated 
by active service.  The veteran wrote a letter in December 
1989, stating that she had not experienced knee pain and 
swelling prior to her in-service accident and that her knee 
disabilities had not existed prior to service.  

The veteran was evaluated by a physical evaluation board in 
February 1990.  This board found the veteran to have chronic 
subluxating patella from increased Q angle and poor lateral 
femoral condyle bone stalk that had existed prior to service 
but that had been aggravated by active duty.  On the right 
knee, her degree of disability was 30 percent, but the 
physical evaluation board considered the in-service 
aggravation to be only 10 percent.  Similarly, on the left 
knee, the physical evaluation board found the disability to 
be 30 percent disabling, but only 10 percent of that overall 
amount was attributed to in-service aggravation.  

The veteran testified at a formal hearing before the physical 
evaluation board in March 1990.  She stated that her knees 
would give out and that she had instability and difficulty 
with various tasks.  Following that formal hearing, the 
physical evaluation board found the veteran to have chronic 
subluxating patella from increased Q angle and poor lateral 
femoral condyle bone stalk.  The condition was deemed to have 
existed prior to service but to have been aggravated by 
service.  Unlike the February 1990 report, the March 1990 
physical evaluation board report stated that the "existed 
prior to service" factor was "unascertainable."  (At the 
formal hearing, the veteran had requested that the "existed 
prior to service" factor be deemed unascertainable.)  The 
physical evaluation board also found that the veteran's right 
knee disability was 10 percent disabling, while her left knee 
was also 10 percent disabling.  The veteran was found to be 
unfit for duty because of her bilateral knee disabilities.  

October 1990 X-rays revealed no evidence of fracture or 
dislocation of the right knee.  The joint space appeared 
normally intact, and the reviewing radiologist noted no 
intra-articular calcifications.  There was no evidence of 
suprapatellar joint effusion.  The impression was a negative 
right knee.  November 1990 X-rays of the left knee revealed 
no bone or joint abnormality.  

A private physician examined the veteran's knees in November 
1990 as part of a VA examination on VA's behalf.  There was 
prominent valgus of the patellar and infrapatellar tendon 
ankle, the distal femur and patellar directed medially on the 
tibia and particularly the infrapatellar tendon was directed 
laterally.  There was prepatellar crepitus on the anterior 
surface of the patella, patellar tendon, and tenderness 
around the periphery, and superiorly, medially, and 
inferiorly, indicating residual tendonitis.  The ankle was no 
great problem, but it was still sore.  X-rays were negative, 
revealing marginal asymmetry of the patella in relation to 
the anterior femur.  The physician advised the veteran to 
strengthen her quadriceps, as all of her quadriceps were 
markedly weak, particularly the malleolus.  However, there 
was only half a centimeter difference in diameter compared to 
the normal side.  The VA examination report further noted 
that the veteran had swelling of the right knee at the time 
of the examination.  

In her May 1991 substantive appeal, the veteran wrote she 
found herself falling when climbing stairs or when walking 
for three blocks or more; she indicated that her knees would 
lock up and that she would then fall.  

In May 1991, the veteran was treated when she reinjured her 
right knee while grocery shopping.  The right knee was tender 
to palpation below the patella, and the veteran complained of 
pain in the quadriceps above.  A November 1991 progress note 
recounted the veteran's account that she twisted her right 
ankle when her right knee would give out.  X-rays reviewed at 
that time were negative for bony pathology, edema, or 
ecchymosis.  Range of motion of the right ankle was within 
normal limits, and there was no pain on palpation.  

The veteran contended in September 1991 that she had 
considerable pain and discomfort in her knees and that she 
was unable to perform her occupation because of her knee 
disabilities.  She also stated that a physician had told her 
that she would develop arthritis, and she contended that she 
would "no doubt end up with considerable arthritis of the 
knees."

The veteran underwent a VA joints examination in December 
1993.  At that time, she complained of constant pain in the 
knees, more so on the right than on the left, and she stated 
that her knees gave way.  On physical examination, her right 
knee showed on full extension that she was able to flex to 
135 degrees.  There was no swelling or crepitation.  There 
was a valgus deformity on the right side which measured 17 
degrees on the Q angle.  Circulation and sensation of the 
right leg were good, and there was no muscle atrophy.  The 
left knee joint had no swelling or crepitation, but it had a 
genu valgum deformity that measured 15 degrees, but that was 
within the normal limit.  Range of motion from full extension 
showed flexion to 135 degrees.  Circulation and sensation of 
the left leg were also normal and without muscle atrophy.  
Patella comprehension testing was positive on the right but 
negative on the left.  X-rays of the knees were negative.  
The impression was patellofemoral tracking abnormality due to 
genu valgum deformity of both knees.  The examining VA 
physician commented that this deformity was generally 
congenital and later on caused patellar sequelae, 
particularly on the lateral retinaculum.  The radiographic 
report indicated that there were no fractures, dislocations, 
or other significant bone or joint abnormalities on either 
knee.  The radiographic examination impression was that of an 
unremarkable examination.

The veteran underwent a vocational eligibility assessment in 
February 1995.  At that time, the reviewing case manager 
recounted the veteran's account of constant, gnawing pain in 
her knee with occasional sharp pain, with the right knee 
worse than the left.  Standing or walking for more than 15 
minutes resulted in increased swelling, and her knee would 
pop out occasionally, resulting in falls.  Indeed, she 
reported that she had to use crutches for three months after 
having fallen on the job once.  The case manager stated that 
the veteran was severely restricted in lifting, carrying, 
pushing, pulling, cluttered floors, slippery, and high 
places.  She was partially restricted in climbing, balancing, 
stooping, kneeling, crouching, crawling, standing, and 
walking.  The case manager concluded that the veteran 
appeared to have a service-connected disability that was a 
barrier to the work that she had trained for in the service.  
However, she did have transferable skills in office work, 
which had permitted employment in entry-level positions.  The 
case manager also recommended that the veteran be allowed 
flexibility in standing and sitting, with limited walking, in 
any employment.  

In connection with a July 1995 vocational assessment, the 
veteran reported that her knees were getting progressively 
worse, with constant knee pain, more so on the right than on 
the left.  She also reported swelling when standing or 
walking for more than 15 minutes.  Occasionally, her knee 
would pop out of alignment and she would fall.  She reported 
being unable to bend, limiting her activities, and doing only 
quick shopping to stay off her knees.  

In August 1995, a VA vocational counseling psychologist 
provided a vocational assessment of the veteran.  The veteran 
had an employability impairment caused by her service-
connected bilateral knee disabilities and a service-connected 
sinusitis disability.  

The veteran's claims folder includes records relating to a 
September 1995 motor vehicle accident that apparently 
resulted in significant injury to the veteran's right knee 
and other muscles and joints, including her cervical and 
lumbar spinal areas.

According to a November 1997 letter from a private physician, 
the veteran's right knee symptoms had become worse as a 
result of the motor vehicle accident, but they had greatly 
improved and had returned to a pre-accident level of 
severity.  In December 1997, a private physician reviewed the 
veteran's various accident-related disabilities, including 
her right knee disability.  Upon reviewing the veteran's 
post-accident treatment records and diagnostic tests, the 
physician gave an impression of patellofemoral chondromalacia 
of the right knee and concluded as follows:

Relating to the right knee she appears indeed to 
have reached her preinjury status based on today's 
clinical examination and review of the records.  
She requires no active orthopaedic treatment 
relating to right knee and there appears to have 
been no exacerbation or aggravation of the pre-
existing right knee problems relating to the 
accident of September 1995.

In October 1997, the Board remanded the veteran's claim for 
additional evidentiary development, which included a new 
examination that would assess the severity of the veteran's 
disabilities in light of 38 C.F.R. §§ 4.40, 4.45 (1999) and 
DeLuca v. Brown, 8 Vet. App. 202, 205-208 (1995). 

The veteran underwent a thorough VA compensation and pension 
examination in September 1998 to assess the severity of her 
right and left knee disabilities.  The examining VA physician 
initially reviewed the veteran's claims folder and recounted 
her medical history.  At the time of this VA examination, she 
complained of bilateral knee pain, much worse on the right 
than on the left.  She felt that the knee cap had slid over 
to the right, and she stated that her knees had gotten worse 
over time and that her right knee still did swell.  She 
described mechanical symptoms of catching and locking, and 
she stated that she had "giving way" always to the front.  
She also reported pain in her right knee with some grinding.  
Based on her history, she had a positive theater sign, which 
meant that she developed pain upon prolonged sitting and that 
she had difficulty climbing stairs.  She stated that she felt 
as if she were always limping.  Upon review of the clinical 
history, the examining VA physician noted the veteran's prior 
diagnoses of patella compression on the right and positive 
patella compression syndrome there.  

On physical examination, the veteran showed some signs of 
atrophy in her general physical appearance, especially in her 
quadriceps bilaterally.  Her knee range of motion was 
bilateral and full on both sides, and she had no effusion on 
either side of her knee.  She had genuvalgum, although the 
degree thereof differed from an earlier assessment from 
several years before; she did not have 17 degrees of 
genuvalgum on the right, but she had two degrees and maybe 
nine degrees above normal physiologic valgus.  Although the 
examining VA physician did not have longstanding X-rays to 
evaluate it properly, he stated that it was only slightly 
outside the range of normal, if at all.  She did not have any 
intra-articular findings, and the McMurrays test and bounce 
test were both negative.  She had some tenderness all around 
the knee as well as tenderness when the physician pressed on 
the inferior portion of the patellar tendon.  Patellar 
mobility was normal on both sides, but she had approximately 
five to negative 10 degrees of lateral tilt that was 
unreducible on physical examination.  The examining physician 
was unable to sublux her knees, but the veteran had some 
patellar apprehension on the right side and none on the left.  
On ligamental examination, she was stable to coronal and 
sagittal stress testing and had full range of motion.  The 
assessment was excessive patellar compression syndrome on the 
right knee and bilateral patellar tilt.  She also may have 
had a right knee tap dislocation and a chondral injury (which 
would explain the snapping, catching, and locking that she 
reported, although the examiner was unable to reproduce these 
symptoms on examination).  The examiner also stated that the 
veteran had been grossly under rehabilitated and that the 
veteran's physical therapy regimens over the years had been 
inadequate.  The veteran had atrophy of the legs on both 
sides, with the right being worse than the left, and it was 
easy for her to become weak.  Indeed, the examiner noted that 
the veteran did not have solid vastus medialis musculature at 
all.  

The examining VA physician also responded to several specific 
questions designed to evaluate the veteran's disabilities.  
First, the examiner noted that certain X-rays were desirable 
in order to assess the degree of patellar tilt and the 
degree, if any, of patellar subluxation.  The veteran did not 
have any instability or ligamentous laxity due to each 
service-connected disability.  Her knees were stable to 
coronal and sagittal stress testing, including negative 
Lachman exam, negative Scott dye test, negative tibial sag 
test, and no sign of posterolateral rotary instability.  On 
range of motion testing, the veteran had full active and full 
passive range of motion, but she did have some weakness in 
both knees as compared to normal.  The weakness was symmetric 
on both sides and was probably due to disuse atrophy, more so 
on the right than on the left.  The examiner commented that 
normal range of motion should flex to more than 120 degrees 
and extend to zero degrees and that the veteran was able to 
do this on her own as well as passively.  With regard to 
weakened movement, excess fatigability or incoordination 
attributable to the service-connected disability, the 
examining VA physician stated that this was absolutely 
present (albeit somewhat treatable).  Given the disuse 
atrophy, she had weakened movement on the right and the left, 
but more so on the right.  She also had excess fatigability, 
due to disuse atrophy, that was likely secondary to pain.  
Because of the full range of motion it was unlikely that she 
would gain any more range of motion secondary to her 
movement.  The examining VA physician also indicated that the 
veteran's diagnosis easily supported findings of pain that 
could significantly limit functional ability during flare-ups 
(as evidenced by difficulty when climbing stairs, on 
prolonged sitting, or when her work involved deep knee 
bends).  The examining VA physician specifically commented 
that it was impossible to relate how many degrees of range of 
motion were involved by this limitation, but the physician 
suggested that the pain would be severely limiting in the way 
that the veteran described the pain.   

The Board must consider the issue of functional limitation 
due to pain when evaluating the veteran's claims for higher 
evaluations.  In DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995), the Court held that the rule against pyramiding of 
benefits (see 38 C.F.R. § 4.14 (1999)) "does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use including flare-
ups."  See also Schafrath v. Derwinski, 1 Vet. App. 589, 
592-93 (1991).  In addition, the Court stated that an 
examination should consider "the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination."  DeLuca, 8 Vet. App. 
at 207; see 38 C.F.R. § 4.45 (1999).  Examinations should 
include an assessment of the degree of limitation of motion 
due to pain, weakened movement, excess fatigability, or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  
Additionally, under 38 C.F.R. § 4.59 (1999), "[t]he joints 
involved should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing and, 
if possible, with the range of the opposite undamaged 
joint."

The Board notes that, while earlier treatment records and 
examination reports may not have been as helpful on the 
issue of functional limitation due to pain, the September 
1998 examination report specifically addressed the issue of 
pain-related restrictions.  

The various treatment records and evaluation reports 
essentially demonstrate that the veteran has full range of 
motion of both of her knees, both on active motion and on 
passive motion.  In the September 1998 VA examination, the 
examining VA physician specifically stated that it was 
impossible to quantify the precise amount in degrees of 
decreased range of motion due solely to pain; however, that 
physician also concluded that the veteran's diagnosis easily 
supported findings of significant limitation due to pain on 
flare-ups during certain activities, and the veteran's 
account suggested severe limitations due to pain.  While 
there is no basis for assigning a higher evaluation based on 
limitation of motion measured in degrees, as required under 
DC 5260 and DC 5261, the Board must consider whether the 
September 1998 findings of significant to severe limitation 
warrant a higher evaluation for either knee disability under 
any other diagnostic code.

Turning to DC 5258, the Board notes that the 20 percent 
rating requires semilunar cartilage dislocation with frequent 
episodes of locking, pain, and effusion into the joint.  
While the veteran certainly has testified as to the severity 
of her pain with each knee and the September 1998 examination 
report stated that the veteran might have had right knee tap 
dislocation, by the veteran's own account, she has had 
occasional, not frequent, locking, and no examination has 
found joint effusion.  

Nevertheless, the veteran was also diagnosed during active 
service with chronic subluxating patella bilaterally.  The 
diagnosis of subluxation, combined with the September 1998 
examination finding of significant to severe limitation due 
to pain and excess fatigability, supports a finding of severe 
knee impairment on the right and on the left due to recurrent 
subluxation.  Therefore, the veteran's right knee disability 
warrants a 30 percent rating; in addition, her left knee 
disability also warrants a 30 percent disability, based on 
the findings confirmed by the December 1998 VA examination.

In considering whether the evidence supports a higher 
evaluation for either knee prior to the September 1998 VA 
examination report, see Fenderson, 12 Vet. App. at 125-26 
("staged ratings"), the Board finds that the evidence does 
not warrant such a conclusion.  As the above factual review 
indicates, the record prior to the September 1998 examination 
does not reveal limitation of motion; nor is the record 
sufficiently developed so as to permit a finding of moderate 
or severe recurrent subluxation under DC 5257.  The veteran's 
February vocational eligibility assessment noted severe 
restrictions in lifting, carrying, pushing, pulling, and when 
walking on cluttered floors, slippery places, and high 
places.  However, the veteran had partial restrictions in 
climbing, balancing, stooping, kneeling, crouching, crawling, 
standing, and walking, and these activities specifically 
involve motions of the knee.  Therefore, the February 1995 
vocational eligibility assessment, while speaking of severe 
restrictions in some regards, does not support a finding of 
moderate or severe knee impairment due to subluxation of the 
knee.  Indeed, prior to 1995, the evidence did not clearly 
describe the veteran's right and left knee disabilities as 
severe or moderate.  But once the September 1998 VA 
examination specifically addressed every aspect of the 
veteran's right and left knee disabilities, the evidence 
became sufficient to support higher evaluations.

The Board makes two final observations.  First, the veteran 
has stated that a rating under the diagnostic codes for 
arthritis might be applicable.  The veteran has indeed stated 
that a physician informed that she would develop arthritis.  
However, there is no clinical or other competent medical 
evidence of arthritis for either of the veteran's knees.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (layperson 
is generally not capable of opining on matter requiring 
knowledge of medical principles).  The Board has reviewed all 
X-ray reports, examination reports, and treatment records, 
and progress notes, but the record does not suggest the 
presence of arthritis in either knee at this time.  
Therefore, the veteran's knee conditions will not be 
evaluated under the diagnostic code for arthritis.

Second, the veteran has also argued that the September 1998 
examination was inadequate in that certain X-rays were 
missing.  However, the Board finds that the record contains 
sufficient X-ray reports that are essential in evaluating the 
veteran's knee disabilities.  


ORDER

A 30 percent rating for service-connected chronic subluxating 
patella with tendonitis of the right knee is granted, subject 
to the laws and regulations governing the disbursement of 
government benefits.  A 30 percent rating for service-
connected chronic subluxating patella with tendonitis of the 
left knee is granted, subject to the laws and regulations 
governing the disbursement of government benefits. 


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

